DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 10 are presented for examination. Claims 1 - 3 and 5 - 10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Page 2, line 12 recites a Foreign Patent reference that is not disclosed in the filed information disclosure statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 - 10 are objected to because of the following informalities:  Claims 1 - 10 recite a plurality of drawing element numbers and identifiers in the limitations, but they are not necessary to recite in the claims themselves. It is recommended that the various drawing element numbers and identifiers are amended out of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelen et al. (U.S. PG Pub 2015/0154808 A1), hereinafter “Engelen”.

As per claim 1, Engelen discloses:
a method of arranging a plurality of lighting fixtures (1a-1q) in an environment or on an object (4), comprising (a) producing a virtual model (41) of the environment or the object (4), in or on which said plurality of lighting fixtures (1a-1q) are to be placed (Engelen, paragraph [0007] discloses a virtual environment with a virtual lighting fixture, and paragraph [0049] adds that a model of the environment or object in the virtual environment.)

(b) virtually arranging said plurality of lighting fixtures (1a-1q) to produce a virtual arrangement on said virtual model (41) (Engelen, paragraph [0030] discloses lighting fixture in terms of an arrangement of light sources and mounting the light sources in an arrangement, which the lighting fixtures is defined as a plurality of lighting sources.)

(c) identifying one or more guide lighting fixtures (1d, 1g, 1h, 1k, 1l, 1n, 1o, 1p) in said virtual arrangement, based on one or more predetermined positions (Engelen, paragraph [0059] discloses a lighting parameter, which uses a value that sets or determines the position of the lighting fixture with regards to the environment, relative to the amount of adjustment the lighting fixture can move according to lighting parameter adjustment arrows.)

(d) generating an actuation sequence of said plurality of lighting fixtures (1a-1q), said actuation sequence actuating at least said guide lighting fixtures (1d, 1g, 1h, 1k, 1l, 1n, 1o, 1p) (Engelen, paragraph [0050] discloses lighting parameter adjustment arrows in the virtual environment that also adjusts the virtual lighting effect of the lighting fixture based on adjusting the parameter of the lighting fixture, and paragraph [0051] adds, as an effect of actuating the lighting parameter adjustment arrows, the effect of the lighting fixture are adjusted.)

(e) arranging said plurality of lighting fixtures (1a-1q) so that at least a position of said guide lighting fixtures (1d, 1g, 1h, 1k, 1l, 1n, 1o, 1p) coincides with the position thereof at steps (b) and (c) (Engelen, paragraph [0054] discloses using different lighting fixtures to obtain the adjustment of the lighting effect obtained if the current lighting fixture does not achieve the lighting effect based on the adjustment, including a lighting fixture in paragraph [0055] with additional LEDs that provide a lighting effect as the initial lighting fixture when placed at different locations.)

For claim 7: The prior art of Engelen discloses claim 7: The method as claimed in claim 1, further comprising:
a checking step for comparing step (e) with the step (b) (Engelen, paragraph [0065] discloses using a lighting fixture model to calculate parameters to provide verification of lighting fixtures meeting parameter requirements.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (U.S. PG Pub 2015/0154808 A1), and further in view of Dekker et al. (WO 2017029061 A1), hereinafter “Dekker”.

As per claim 2, the prior art of Engelen discloses the method of claim 1.
	The prior art of Engelen does not expressly disclose:	
	a step of acquiring an image of the environment or the object in or on which said plurality of lighting fixtures (1a-1q) are to be placed.

	Dekker however discloses:
a step of acquiring an image of the environment or the object in or on which said plurality of lighting fixtures (1a-1q) are to be placed (Dekker, page 6, lines 4 - 9 capturing the image of a linear lighting device to obtain shape, distribution and amount of light sources and generating a virtual lighting device based on the information from the image.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the virtual environment and arrangement of light sources with regards to a lighting fixture teaching of Engelen with information obtained from an image to determine shape, distribution and the number of light sources for a virtual lighting device teaching of Dekker. The motivation to do so would be because 

For claim 3: The combination of Engelen and Dekker discloses claim 3: The method as claimed in claim 1, wherein step (b) includes:
creating an even distribution of said plurality of lighting fixtures (1a-1q) (Dekker, page 6, lines 36 - 39 discloses mapping a number of light sources for distribution, for example 20 light sources, along a specified shape of a lighting device.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the virtual environment and arrangement of light sources with regards to a lighting fixture teaching of Engelen with information obtained from an image to determine shape, distribution and the number of light sources for a virtual lighting device teaching of Dekker and the additional teaching of an equal number of light sources mapped for distribution, also found in Dekker. The motivation to do so would be because Dekker discloses the advantage of allowing a user to adjust the shape of the virtual representation of the linear lighting device by moving control points (Dekker, page 4, lines 31 - 33), as well as providing a visual aid for a user of how the initial virtual representation is related to the linear lighting device before adjusting the shape of the linear lighting device (Dekker, page 7, lines 34 - 35).
For claim 5: The combination of Engelen and Dekker discloses claim 5: The method as claimed in claim 2, wherein:
a geometric shape (41) is identified, for approximating the environment or the object in or on which said plurality of lighting fixtures (1a-1q) are to be placed (Dekker, page 6, lines 36 - 37 discloses the type of shape of the lighting device based on the image information, in which the light sources are mapped and equally distributed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the virtual environment and arrangement of light sources with regards to a lighting fixture teaching of Engelen with information obtained from an image to determine shape, distribution and the number of light sources for a virtual lighting device teaching of Dekker and the additional teaching of the shape of the lighting device provided by image information, also found in Dekker. The motivation to do so would be because Dekker discloses the advantage of allowing a user to adjust the shape of the virtual representation of the linear lighting device by moving control points (Dekker, page 4, lines 31 - 33), as well as providing a visual aid for a user of how the initial virtual representation is related to the linear lighting device before adjusting the shape of the linear lighting device (Dekker, page 7, lines 34 - 35).

For claim 6: The combination of Engelen and Dekker discloses claim 6: The method as claimed in claim 5, wherein:
the guide lighting fixtures (1d, 1g, 1h, 1k, 1l, 1n, 1o, 1p) are identified as devices located at predetermined points of said geometric shape (41) (Dekker, page 6, lines 24 - 27 discloses the linear lighting device having a shape defined, in which the lighting device have fixed locations in which the light sources are distributed.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the virtual environment and arrangement of light sources with regards to a lighting fixture teaching of Engelen with information obtained from an image to determine shape, distribution and the number of light sources for a virtual lighting device teaching of Dekker and the additional teaching of fixed location of the shape defined lighting device, also found in Dekker. The motivation to do so would be because Dekker discloses the advantage of allowing a user to adjust the shape of the virtual representation of the linear lighting device by moving control points (Dekker, page 4, lines 31 - 33), as well as providing a visual aid for a user of how the initial virtual representation is related to the linear lighting device before adjusting the shape of the linear lighting device (Dekker, page 7, lines 34 - 35).

s 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dekker et al. (WO 2017029061 A1), and further in view of Engelen et al. (U.S. PG Pub 2015/0154808 A1).
As per claim 8, Dekker discloses:
a lighting system comprising a plurality of lighting fixtures (1a-1q) (Dekker, page 4, lines 9 – 19 discloses a linear lighting device generated in a virtual environment using a user display, image capturing device, processor and display.)

a control unit, connected to said plurality of lighting fixtures (1a-1q) and adapted to individually control an actuation of each of said plurality of lighting fixtures (1a-1q) (Dekker, page 3, lines 2 - 5 discloses a user interface for a user to operate the linear lighting device, which also provides control input to control segments of the linear lighting device.)

Dekker does not expressly disclose:
wherein the control unit is configured to implement the following steps: 
(a) producing a virtual model of an environment or an object, in or on which said plurality of lighting fixtures are to be placed; 
(b) virtually arranging said plurality of lighting fixtures to produce a virtual arrangement on said virtual model (41); 
(c) identifying one or more guide lighting fixtures in said virtual arrangement, based on one or more predetermined positions; 
(d) generating an actuation sequence of said plurality of lighting fixtures, said actuation sequence actuating at least said guide lighting fixtures; and 
(e) arranging said plurality of lighting fixtures so that at least a position of said guide lighting fixtures coincides with the position thereof at steps (b) and (c).

Engelen however discloses:
(Engelen, paragraph [0007] discloses a virtual environment with a virtual lighting fixture, and paragraph [0049] adds that a model of the environment or object in the virtual environment.)

(b) virtually arranging said plurality of lighting fixtures to produce a virtual arrangement on said virtual model (41) (Engelen, paragraph [0030] discloses lighting fixture in terms of an arrangement of light sources and mounting the light sources in an arrangement, which the lighting fixtures is defined as a plurality of lighting sources.)

(c) identifying one or more guide lighting fixtures in said virtual arrangement, based on one or more predetermined positions (Engelen, paragraph [0059] discloses a lighting parameter, which uses a value that sets or determines the position of the lighting fixture with regards to the environment, relative to the amount of adjustment the lighting fixture can move according to lighting parameter adjustment arrows.)

(d) generating an actuation sequence of said plurality of lighting fixtures, said actuation sequence actuating at least said guide lighting fixtures (Engelen, paragraph [0050] discloses lighting parameter adjustment arrows in the virtual environment that also adjusts the virtual lighting effect of the lighting fixture based on adjusting the parameter of the lighting fixture, and paragraph [0051] adds, as an effect of actuating the lighting parameter adjustment arrows, the effect of the lighting fixture are adjusted.)

(e) arranging said plurality of lighting fixtures so that at least a position of said guide lighting fixtures coincides with the position thereof at steps (b) and (c) (Engelen, paragraph [0054] discloses using different lighting fixtures to obtain the adjustment of the lighting effect obtained if the current lighting fixture does not achieve the lighting effect based on the adjustment, including a lighting fixture in paragraph [0055] with additional LEDs that provide a lighting effect as the initial lighting fixture when placed at different locations.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the lighting device environment to generate a virtual linear lighting device teaching of Dekker with the virtual environment and arrangement of light sources with regards to a lighting fixture teaching of Engelen The motivation to do so would be because Engelen discloses the benefit of overcoming the drawbacks of existing approaches of not enabling a user to identify one or more suitable lighting fixtures through virtual manipulation of a lighting effect and may be limited to a fixed set of lighting fixtures, as the invention of Engelen provides the ability to configure a lighting fixture through manipulating a virtual lighting effect in a virtual environment (Engelen, paragraphs [0043] - [0044]).

For claim 9: The combination of Dekker and Engelen discloses claim 9: The lighting system as claimed in claim 8, wherein:
said plurality of lighting fixtures (1a-1q) are electrically connected (Dekker, page 5, lines 23 - 30 discloses the linear lighting device connected to communicate with a user interface device, providing indication that the lighting device (which includes light sources) are electrically connected.)
For claim 10: The combination of Dekker and Engelen discloses claim 10: The lighting system as claimed in claim 8, wherein:
the control unit comprises an actuation unit (2) and a user device (3), which is adapted to communicate with said actuation unit (2) (Dekker, page 3, lines 2 - 5 discloses a user interface for a user to operate the linear lighting device, which also provides control input to control segments of the linear lighting device.)

Allowable Subject Matter
Claim 4 is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art of Engelen et al. (U.S. PG Pub 2015/0154808 A1) discloses lighting fixtures and actuating its lighting parameter adjustment arrows, also used to adjust the virtual lighting effects, and Dekker et al. (WO 2017029061 A1) recites shape of a lighting device including an even amount of light sources distributed, as part of the teachings recited in the rejections under 35 U.S.C. 102 and 103 above.
	In addition, Crookham et al. (U.S. PG Pub 2011/0245939 A1) discloses using an image of the target area to determine the placement of lighting system components in a virtual environment.
	However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 4, wherein step (c) includes dividing the plurality of lighting fixtures (1a-1q) into two or more groups based on their position on the virtual model (41), each group being actuated in a different manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
November 20, 2021